11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Walter B. Saner,                              * From the 220th District
                                                Court of Comanche County,
                                                Trial Court No. CV17313.

Vs. No. 11-14-00199-CV                        * July 21, 2016

BridgeTex Pipeline Company, LLC,              * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against Walter B. Saner.